Citation Nr: 0708828	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-18 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disorder.  

3.  Entitlement to an initial compensable rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1982 to January 
2004.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  An August 
2005 rating decision increased the veteran's rating for his 
right knee disorder to 10 percent, effective February 1, 
2004.  


FINDINGS OF FACT

1.  During the time period covered by the appeal, the 
veteran's service-connected left knee has been manifested by 
pain; however flexion is not limited to 30 degrees nor is 
extension limited to 15 degrees.  

2.  During the time period covered by the appeal, the 
veteran's service-connected right knee has been manifested by 
pain; however flexion is not limited to 30 degrees nor is 
extension limited to 15 degrees.  

3.  During the time period covered by the appeal, the 
veteran's service-connected hypertension was not productive 
of a history of diastolic blood pressure predominately 
measuring 100 or more or systolic pressure predominantly 
measuring 160 or more.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the veteran's service-connected left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5003, 5010, 5020, 5260, 
5261 (2006).  

2.  The criteria for an initial rating in excess of 10 
percent for the veteran's service-connected right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5003, 5010, 5260, 5261 
(2006).  

3.  The criteria for an initial compensable rating for the 
veteran's service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.104 Diagnostic Code 7101 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues pm appeal.  
The discussions in the December 2003 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the December 2003 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board notes that the December 2003 VCAA letter was given 
in connection with the veteran's underlying initial claims of 
service connection and that such notice is valid since the 
veteran is appealing aspects of the rating decision which 
resulted from his initial claim.  

The Board also notes that the December 2003 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran on the underlying issues of service 
connection in the December 2003 VCAA letter, which was prior 
to the May 2004 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves increased rating issues, 
VA believes that the Dingess/Hartman analysis must be 
analogously applied.

In the present appeal, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish disability ratings or effective dates for issues on 
appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that there is a preponderance of 
the evidence against the veteran's claims, any questions as 
to the appropriate disability ratings and effective dates to 
be assigned are rendered moot. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected claims warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Increased Ratings for Right and Left Knee Disorders

The veteran's service-connected left knee disorder has been 
rated under Diagnostic Codes 5010 and 5020 and his service-
connected right knee disorder has been rated under Diagnostic 
Codes 5010 and 5260.  

Diagnostic Code 5024 provides that diseases under Diagnostic 
Codes 5013 through 5024, which includes Diagnostic Code 5020 
for synovitis, will be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  38 C.F.R. § 
4.71a, Diagnostic Code 5024.  Diagnostic Code 5010 also 
applies to the code for arthritis degenerative.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Pursuant to Diagnostic Code 
5003, arthritis established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating, extension limited to 
30 degrees warrants a 40 percent rating and extension limited 
to 45 degrees warrant a 50 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  Thirty 
percent is the highest rating available under this diagnostic 
code.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

The medical evidence has not demonstrated that the veteran's 
service-connected left and right knee disorders warrant 
ratings in excess of 10 percent as neither knee has flexion 
limited to 30 degrees or extension limited to 15 degrees.  
The veteran's service medical records show that he was 
treated for knee problems, including in 2002 and 2003.  His 
November 2003 predischarge examination reported a history of 
knee pain in the 1990s, apparently at that time the left knee 
gave way.  The veteran apparently used a knee brace while 
doing repeated sporting activities.  His right knee disorder 
was attributed to running and playing over the past 27 years.  
Flexion of the left knee was 100/120 and flexion of the right 
knee was 120/120.  Both knees were stable.  The diagnoses 
were synovitis of the left knee and right knee strain.  
During his most recent VA examination conducted in August 
2005, the veteran complained of knee pain, flare-ups 2 to 3 
times per week.  Flexion of the left knee was 140 degrees and 
with repetitions was 120 degrees.  Extension was 0 degrees.  
Flexion of the right knee was 140 degrees, pain increased 
significantly at 90 degrees of flexion with slowing and 
decreased power from 90 to 140 degrees.  Extension was 0 
degrees.  The examiner noted that there was no fatigue, 
weakness, lack of endurance and incoordination.  

The medical evidence has not shown that the veteran warrants 
a rating in excess of 10 percent for his right and left knees 
as he did not have extension limited to 15 degrees or flexion 
limited to 30 degrees, as is required for the next higher 
rating of 20 percent under Diagnostic Codes 5261 and 5260 
respectively.  While there appears to be history of his left 
knee giving way, the totality of the evidence including his 
VA examinations showed that he did not have instability in 
his knees.  Thus Diagnostic Code 5257 for recurrent 
subluxation or lateral instability need not be considered.  A 
20 percent evaluation under DC 5003 is not warranted since 
there is no objective evidence that the mild degenerative 
joint disease of the knee joints has resulted in occasional 
incapacitating exacerbations.  

The Board also has considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he did not meet the criteria 
for compensable ratings under Diagnostic Codes 5260 and 5261 
as at most he had flexion limited to 90 degrees with pain, 
and extension was 0.  

Increased Rating for Hypertension

The veteran's service-connected hypertension has been rated 
under Diagnostic Code 7101.  Under the current criteria, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is afforded a 10 percent evaluation 
for diastolic pressure predominately measuring 100 or more 
or; systolic pressure predominantly measuring 160 or more, 
or; where continuous medication is required for control of 
hypertension in an individual with a history of diastolic 
pressure predominantly measuring 100 or more.  A 20 percent 
evaluation is afforded for diastolic pressure predominantly 
measuring 110 or more, or; systolic pressure predominantly 
measuring 200 or more.  A 40 percent evaluation is afforded 
for diastolic pressure predominantly measuring 120 or more.  
And a 60 percent evaluation is warranted for diastolic 
pressure predominantly measuring 130 or more.  Note (1) 
following the criteria states  "Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominately 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm."  Note (2) 
following the criteria states "Evaluate hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation."  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

The evidence has not manifested that the veteran is entitled 
to a compensable rating of 10 percent as he has not had 
diastolic pressure predominately measuring 100 or more or, 
systolic pressure predominantly measuring 160 or more, or has 
required continuous medication for control of his 
hypertension with a history of diastolic pressure 
predominantly measuring 100 or more.  While service medical 
records included a diagnosis of hypertension, as evidenced by 
a September 2003 entry, the range of the veteran's blood 
pressure readings throughout his extensive active duty 
service included recordings of 120/58 to 152/98.  The 
veteran's November 2003 pre-discharge examination indicated a 
diagnosis of hypertension and noted that the veteran was 
placed on medication for hypertension.  His blood pressure at 
the time of this exam was 125/78 and 118/85.  Blood pressure 
readings during his more recent August 2005 VA examination 
were 122/69, 122/68 and 132/78 and it was noted that he was 
on medication for blood pressure control.  Thus although the 
veteran requires continuous medication for control of his 
hypertension, he does not have a history of diastolic 
pressure predominantly measuring 100 or more nor does he have 
a predominant blood pressure of 160/100.  Hence his increased 
rating claim for hypertension must be denied.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Specifically, he is currently employed 
with the security forces at Ft. Hood; there is also no 
evidence that he has required frequent periods of 
hospitalization for treatment of his knees or hypertension.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
 
In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a left knee disorder is denied.  

Entitlement to an initial rating in excess of 10 percent for 
a right knee disorder is denied.  

Entitlement to an initial compensable rating for hypertension 
is denied.  


____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


